Citation Nr: 0004342	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with fusion from L4-S1, spondylolisthesis, spondylolysis, 
bulging disc, and Spina Bifida Occulta, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel

INTRODUCTION

The appellant had active duty service from April 1987 to 
December 1992.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the appellant's claims for service connection for 
spondylolysis, spondylolisthesis, spina bifida, and bulging 
disc, and confirmed a 10 percent rating for his service 
connected low back strain.  The Board remanded this claim for 
further development by means of a November 1998 order.  The 
RO subsequently awarded service connection for all 
disabilities of the low back, and increased the appellant's 
disability rating to 20 percent from January 31, 1996.  As 
there has been a full grant of benefits with regards to the 
issue of service connection, this matter is no longer before 
the Board.

The Board notes that during a hearing held in June 1998, the 
appellant reported that he required a period of 8 months for 
convalescence subsequent to his low back surgery in 1996.  
The Board finds that this constitutes a reasonably raised 
claim for a  temporary total disability rating.  See, 
generally, Norris v. West, 12 Vet.App. 413 (1999).  This 
matter is thus referred to the RO.


FINDING OF FACT

The appellant's low back disability is primarily manifested 
by pain, inability to lift heavy objects, inability to stoop, 
climb, or crawl on a repetitive basis, and no more than 
moderate limitation of motion.

CONCLUSION OF LAW

The criteria for an increased rating for lumbosacral strain 
with fusion from L4-S1, spondylolisthesis, spondylolysis, 
bulging disc, and Spina Bifida Occulta, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.40, Diagnostic 
Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his low back disability is more 
severely disabling than the currently assigned rating and 
requests an increased rating award.  During a hearing before 
the undersigned, held in June 1998, he testified that he had 
surgery on his back because he was missing work due to his 
back problems.  He reported that it took him 8 months after 
the surgery before he was able to go back to work.  He also 
reported that he was unable to perform his job which required 
prolonged standing on concrete floors; therefore, he obtained 
a sedentary job.  He indicated that had to move from time to 
time because prolonged sitting also bothered his back.    

The medical evidence of record includes records dated from 
1995 to the present which indicate that the appellant has 
received treatment for his low back disability.  The Board 
notes that a treatment note dated in October 1995 indicates 
that he was seen for lower back pain which radiated down the 
left leg.  He had tenderness in the 4-5 area.  A subsequent 
physical therapy evaluation, dated in November 1995, 
indicates that he had no radicular pain.  Straight leg 
raising was 90 degrees bilaterally.  There was no motor or 
sensory deficit.  Forward flexion was 12 inches to the floor 
from touching the toes.  Follow-up treatment record dated in 
January 1996 indicates that x-rays showed spondylolisthesis 
and that CT scan showed bulging disc at L4-5.  There were no 
neurological abnormalities at that time.   

Private medical records dated in June 1996 indicate that the 
appellant was seen for episodes of nearly constant back and 
right leg pain, occurring 6-7 times a month, with each 
episode lasting a few days.  He had no bowel or bladder 
problems.  Examination showed that he rose from a sitting 
position to a standing position slowly and cautiously.  He 
walked with a slight limp favoring the right lower extremity.  
He had a step off deformity at L4.  Range of motion was 
slightly restricted.  The extremes of motion were painful.  
Straight leg raising on the right was slightly positive.  
Lasegue test was slightly positive.  No neurologic deficits 
were detected.  Reflexes were equal and active in the lower 
extremity and there were no sensory deficits.  He was found 
to have very symptomatic spondylolisthesis at L5-S1, with 
nerve root irritation at L5-S1 on the right side.  Surgery 
was recommended.  

A subsequent private evaluation note, also dated in June 
1996, indicates that the appellant reported working for a 
farm equipment company and was on his feet on concrete 8-12 
hours each day.  He reported lifting tractor parts which 
weighed 20-40 pounds.  He indicated that he would get pain in 
the right buttock area with aching in his low back.  The pain 
would occasionally go below the knee.  This pain was 
increased with walking.  Physical examination showed that he 
walked without a list or limp.  Lumbar motion caused some 
pain in the lower back.  There was some tenderness at the 
lumbosacral area.  Straight leg raising was negative.  Hip 
motions were normal and painless.  Patella and Achilles 
reflexes were normal.  There was no motor weakness.  Surgery 
was again recommended.

Hospital records indicate that the appellant was admitted to 
a private hospital on June 18, 1996, with a preoperative 
diagnosis of spondylolisthesis, lumbar spine, with 
instability.  He underwent (1) a Gill Decompression, L5-S1; 
(2) laminectomy of L4, partial, bilateral; (3) exploration 
L4-5 disk, bilateral; (4) decompression L5 nerve roots 
bilaterally; (5) exploration of S1 nerve roots bilaterally; 
(6) arthrodesis L4-5, L5-S1, two levels, bilateral, 
posterolateral type; (7) harvest iliac bone graft, left iliac 
crest; (8) lumbar spinal instrumentation L4-5, L5-S1 
bilaterally, with TSRH pedicle screw-rod construct.  The 
discharge diagnoses were lumbar spondylolisthesis, Grade 1, 
L5-S1, with isthmic defects bilaterally; (2) instability L5-
S1, secondary to bilateral isthmic defects and 
spondylolisthesis; (3) degenerative disk L4-4; (4) 
instability L4-5, secondary to degenerative disk disease; (5) 
compression 5th lumbar nerve roots bilaterally, secondary to 
isthmic spondylolisthesis.  He was discharged on June 23, 
1996.  His discharge summary noted that he had a satisfactory 
post-operative course and became ambulatory in a brace. He 
required parenteral pain medication.  He had no neurological 
deficits or any problems.  He was to be seen in follow-up in 
one week.  

The Board notes that there are no private medical records 
subsequent to this surgery until November 1996.  (The record 
indicates that VA made the request for medical records from 
all providers identified by the appellant, and that medical 
records were in fact forwarded from all the providers.)  He 
was seen for follow-up in November 1996.  He seemed to be 
doing very well.  He had persistent back pain, but no hip or 
leg pain.  He even had received vocational rehabilitation, 
was going to college, and had finished his requirements for 
graduation.  His work future was discussed and the examiner 
felt that the appellant would not "be able to go back to an 
Implement Company."  Examination showed a negative straight 
leg raising bilaterally.  Patella and Achilles reflexes were 
normal.  The incision area looked good.  Lumbar x-rays showed 
what appeared to be complete arthrodesis bilaterally at L4-5 
and L5-S1.  He took ibuprofen 600 mg on and off for pain.   
It was noted that he had made excellent progress and was 
rehabilitating himself nicely.  He was to return in 3 months.  

Post-surgical VA medical records include a VA treatment note, 
dated in August 1996, which indicates that the appellant was 
being seen for post-surgery follow-up.  It was noted that it 
was healing; however, he was still in pain.  He was 
ambulatory.  He was encouraged to continue to follow his 
status post surgery regime. 

A report of an examination, dated in July 1999, indicates 
that the appellant continued to have back pain since the 
surgery.  He had no leg pain.  Examination showed flexion at 
90 degrees, extension at 20 degrees, and right and left 
flexion at 20 degrees.  Straight leg raising was negative.  
Dorsiflexors, extensor hallucis longus, plantar flexors, 
hamstrings, and quadriceps were all strong.  Squeeze test and 
peroneal nerve sign were intact.  Reflexes were 2+.  X-rays 
showed a fusion from L4-S1 with pedicle screws.  The fusion 
was solid.  He had a 25 percent permanent disability to his 
back.  It was noted that he should not lift greater than 25 
pounds, should not stoop, crawl or climb on a repetitive 
basis; he should be able to work within these restrictions.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, weakness, and fatigability.  These regulations, 
and the prohibition against pyramiding in 38 C.F.R. § 4.14, 
do not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).  
In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  

The severity of the appellant's low back disability is 
ascertained by application of the criteria set forth under DC 
5292, 5293, and 5295.  Under DC 5292, a 10 percent rating is 
granted for slight limitation of motion of the lumbar spine; 
a 20 percent rating is granted for moderate limitation of 
motion; a 40 percent rating is granted for severe limitation 
of motion.  

Under DC 5293, a 10 percent rating is granted for mild 
intervertebral disc syndrome (IDS); a 20 percent rating is 
granted for moderate IDS, with recurring attacks; a 40 
percent rating is granted for severe IDS, with recurring 
attacks and intermittent relief; a 60 percent rating is 
granted for pronounced IDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  

Under DC 5295, a 10 percent rating is granted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating is granted when there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating is granted when there 
is a severe lumbosacral strain, with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board observes here that the U.S. Court of Appeals for 
Veterans Claims (Court) has  noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As this case 
involves disagreement with an initial rating award in 
conjunction with an award of service connection with 
additional low back disorders (other than back strain), 
Fenderson is for application with respect to the rating from 
January 31, 1996.  

Having considered the evidence of record, the Board finds 
that an increased rating is not warranted in this case.  A 
review of the medical evidence of record indicates that prior 
to January 31, 1996, when the appellant was service connected 
only for low back strain, relevant findings included low back 
pain and good low back motion.  He did not show muscle spasm 
on extreme forward bending, unilateral loss of lateral spine 
motion in standing position or moderate limitation of motion 
of the lumbar spine.  

From January 31, 1996, there was no more than moderate 
limitation of motion of the low back.  Thus, a higher rating 
cannot be awarded under DC 5292.  In addition, the Board 
finds that the criteria for a higher rating under DC 5293 are 
not met.  While the appellant has had complaints of continual 
back pain and there were complaints of radicular pain prior 
to surgery, the evidence of record does not show recurring 
attacks associated with intervertebral disc syndrome; as 
mentioned previously, the medical evidence of record found no 
objective evidence of neurological or sensory deficit.   
Further, the criteria for a higher rating are not met under 
DC 5295.  The record does not show listing of the spine to 
the opposite side, marked limitation of forward bending (only 
slight limitation of forward bending has been shown), or 
osteoarthritic changes.  Thus, the Board concludes that a 
higher rating is not warranted under the schedular criteria.  

The Board notes that the appellant's representative has 
raised the argument that the appellant's VA examination in 
July 1999 did not address the DeLuca principles.  However, 
the record indicates that the examiner did in fact address 
the appellant's functional limitations.  As previously 
mentioned, the examiner noted that the appellant was limited 
in that he should not lift more than 25 pounds, or stoop, 
crawl, or climb on a repetitive basis.  The Board further 
finds that his functional limitation does not warrant an 
additional rating under the DeLuca principles.  There is no 
indication in the evidence of record that he has additional 
limitation of motion on use.  It is noted that he is 
restricted in lifting, stooping, bending and crawling, and 
that he was required to switch to a sedentary job due to 
these limitations; however, the Board finds that his 
disability is adequately compensated under the schedular 
criteria and warrants no additional rating.   

The Board has also considered the principle of staged ratings 
under Fenderson.  In this case, it is noted that the 
appellant underwent surgery in 1996.  However, any increase 
in his disability due to the surgery would be considered 
temporary.  As stated above, the matter of the temporary 
total rating based on convalescence is being referred to the 
RO.  The Board finds that the disability picture presented in 
this case, other than during the surgery and the recovery 
(convalescence) period, does not warrant a rating higher than 
20 percent.  Accordingly, the claim is denied.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for low back disabilities 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

